In a proceeding in which Allstate Insurance Company moved to stay arbitration of a claim under the uninsured motorist indorsement of claimants’ automobile insurance policy, the insurer appeals from two orders of the Supreme Court, Rockland County, dated May 22, 1975 and September 18, 1975, respectively, each of which denied a motion to stay the said arbitration. Orders affirmed, with $50 costs and disbursements. The claimants have presented "some reasonably persuasive evidence of noninsurance” of the third party vehicle and appellant has not presented evidence that there was insurance, but has only asserted "possible gaps * * * without any effort to fill those gaps” (see Aetna Ins. Co. v Logue, 68 Misc 2d 841, 843, 846, 847). The claimants’ attorney’s letter to appellant was sufficient notice to afford it an opportunity to investigate the circumstances surrounding the claim. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Titone, JJ., concur.